Citation Nr: 0638459	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  02-10 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for a 
right knee disability and granted an increased evaluation of 
10 percent for degenerative joint disease in the left knee, 
effective in March 2000.  

In October 2003 the Board remanded the claim for further 
development.  That development has been completed.  

A March 2005 rating decision granted an increased evaluation 
of 20 percent for degenerative joint disease in the left 
knee, effective in March 2000.  Despite the increased 
evaluation established in March 2005, the veteran has not 
been awarded the highest possible evaluation for his left 
knee disability.  As a result, he is presumed to be seeking 
the maximum possible evaluation and his claim remains in 
appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  A current right knee disability is not related to 
service, nor was arthritis in the right knee demonstrated 
within one year of separation from service.  

2.  The left knee disability is manifested by extension 
limited to 15 degrees, flexion limited to no less than 95 
degrees, with pain on motion, and residuals of a March 1998 
meniscectomy, including pain, swelling, and narrowing of the 
articular cartilage.  

3. The left knee disability is not manifested by subluxation 
or lateral instability, ankylosis, dislocated semilunar 
cartilage with frequent episodes of "locking," pain and 
effusion into the joint, malunion or nonunion of the tibia 
and fibula, or functional impairment.  



CONCLUSIONS OF LAW

1.  A current right knee disability was not incurred in or 
aggravated by service, nor may in-service incurrence of 
arthritis be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  The schedular criteria for an evaluation in excess of 20 
percent for the left knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 
5258, 5260, 5261, 5262 (2006).  

3.  The schedular criteria for a separate 10 percent 
evaluation on the basis of painful limitation of flexion of 
the left knee have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2006).  

4.  The schedular criteria for a separate 10 percent 
evaluation for residuals of a left knee meniscectomy have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

August 2001 and March 2004 VCAA letters informed the veteran 
of the information and evidence required to establish service 
connection for a right knee disability and an increased 
evaluation for a left knee disability.  

These VCAA letters satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing enough information about the 
records and any necessary releases to enable VA to request 
them from the person or agency that had them.  

Finally, with respect to the fourth element, the March 2004 
VCAA letter stated, "Please provide us with any evidence or 
information you may have pertaining to your appeal."  Thus, 
he was adequately advised of the fourth element of the duty 
to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, VCAA 
notice could not have been provided prior to the initial 
decision, because the VCAA did not become effective until 
after such decision.  In such a case, the timing deficiency 
is remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The March 2005 supplemental 
statement of the case (SSOC) considered the claims based on 
all the evidence of record.  This readjudication acted to 
remedy any timing defect in regard to the VCAA.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
        
In regard to the service connection claim, the August 2001 
and March 2004 VCAA letters provided notice of the 
information and evidence needed to substantiate his claim, 
but did not provide notice of the type of evidence necessary 
to establish a disability rating or effective date.  
Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  As the 
Board concludes below that the preponderance of the evidence 
is against the claim, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  

In regard to the claim for an increased evaluation for the 
left knee disability, in Dingess the Court held that once 
service connection is granted the claim is substantiated, and 
further notice as to the rating or effective date elements is 
not required.  Dingess v. Nicholson, slip op. at 15 (In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated--it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled).  In any 
event, effective dates for the separate evaluations for 
noncompensable limitation of flexion of the left knee and 
residuals of a left knee meniscectomy are not being set in 
this decision, but will be set by the RO in a future rating 
action.  

Thus, all required notice was given.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records, service personnel 
records, and VA and private treatment records have been 
associated with the claims file.  In addition, the veteran 
was afforded VA examinations to evaluate his knees in May 
2000 and November 2004.  

In his October 2006 Written Brief Presentation, the veteran's 
representative asserted that the November 2004 VA examination 
did not comply with the October 2003 Board remand.  However, 
the Board finds that the November 2004 VA examination 
included all opinions requested in the October 2003 remand.  
Specifically, the examiner acknowledged review of the claims 
file, provided an opinion regarding etiology of the right 
knee disability and addressed whether or not the left knee 
exhibited weakened movement, excess fatigability, or 
incoordination attributable to the service connected 
disability, and indicated that he could not estimate the 
range of motion, amount of pain, or functional capacity 
during a flare-up without resorting to mere speculation.  

The Board finds that this examination substantially complies 
with the October 2003 remand directive, and provides all 
necessary findings and opinions to decide the merits of the 
claims.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) 
(remand not required for compliance with remand instructions 
where further action would be of no benefit); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Right Knee Disability

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) 
(2006).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service medical records include treatment for shrapnel wounds 
to the right leg in September 1968, but do not include any 
specific complaints regarding or treatment for the right 
knee.  The veteran had a normal separation examination in 
January 1970.  

The veteran underwent VA examination to evaluate his knees in 
May 2000.  On examination of the right knee there was no 
tenderness noted.  The examiner indicated that there appeared 
to be mild effusion, but could not clearly say.  Active range 
of motion was 0 to 110 degrees.  Drawer sign, medial and 
lateral stress tests, Apley's, and McMurray's tests were 
negative.  There was no atrophy of the muscles noted.  There 
was no diagnosis in regard to the right knee.  

VA treatment records from May 2000 to May 2002 include 
treatment for chronic knee pain.  A November 2000 X-ray of 
both knees, which indicated mild degenerative changes in the 
right knee with juxta-articular hypertrophic spurring, 
particularly pronounced at the patello-femoral joint.  
Degenerative changes were again noted in November 2001 and 
May 2002 X-ray reports.  

The veteran again underwent VA examination in November 2004.  
He described occasional mild pain in the right knee, with no 
swelling, locking, or giving way.  He stated that there was 
no history of injury to the right knee.  On examination, the 
veteran had full extension and 130 degrees of flexion in the 
right knee, with no complaints of pain.  Repetitive motion 
did not change this range or his symptoms.  There was no 
swelling, effusion, quadriceps atrophy, or patellar 
instability.  He had moderate retropatellar crepitation.  The 
examiner could detect no point of tenderness.  The collateral 
ligaments were stable to varus and valgus stress in extension 
and 30 degrees of flexion.  Anterior drawer, posterior 
drawer, and Lachman's tests were negative.  

X-ray of the right knee revealed mild narrowing of the 
articular cartilage in the medial compartment with 
osteophytes at the patellofemoral junction.  There was a 
large area of sclerosis in the anterior portion of the 
proximal right tibia.  The impression in regard to the right 
knee was mild osteoarthritis, right patellofemoral joint.  
The examiner stated that he did not believe that the problems 
in the right knee were related to shrapnel wounds which the 
veteran sustained in 1968 and further opined that he did not 
believe that right knee problems were related to or a result 
of osteoarthritis in the left knee.  

Analysis

The first criteria of a successful service connection claim 
is met in this case, as the veteran has a current right knee 
disability, as evidenced by findings of degenerative changes 
on November 2000, November 2001, and May 2002 X-rays, and as 
the November 2004 VA examiner most recently provided a 
diagnosis of osteoarthritis in the right knee.  

While service medical records do not include any complaints 
regarding or treatment for the right knee, service connection 
could nonetheless be established if all the evidence, 
including that pertinent to service, established that 
arthritis began in service.  38 C.F.R. § 3.303(d).  

However, the service connection claim must fail as review of 
the record reveals that there is no medical evidence or 
opinion suggesting that the veteran's right knee disability 
is related to service.  VA outpatient treatment reports and 
the May 2000 VA examination do not include any opinions 
regarding etiology of the right knee disability and in 
November 2004 the VA examiner specifically opined that 
current right knee problems were not related to shrapnel 
wounds incurred in service or to the veteran's service 
connected left knee disability.  

While the veteran himself has made the claim of a 
relationship between his right knee disability and his 
shrapnel wounds incurred in service, as a layperson he is not 
competent to express an opinion as to medical causation.  He 
has not claimed, nor shown, that he is a medical expert, 
capable of rendering medical opinions.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The fact that the medical record does not reflect the veteran 
making complaints regarding his right knee condition until 30 
years after service weighs against a nexus between a right 
knee disability and service.  Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000).

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  The earliest radiological evidence of 
degenerative changes in right knee is from November 2000.  In 
the absence of medical evidence that the veteran's arthritis 
in the right knee was present within one year from 
separation, the Board cannot entertain a grant of service 
connection on a presumptive basis.  

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2006); 71 
Fed. Reg. 52744-47 (Sept. 7, 2006) (to be codified at 
38 C.F.R. § 3.310).  The amendments to 38 C.F.R. § 3.310(a) 
are intended to implement the Court's interpretation of that 
regulation in Allen v. Brown, 7 Vet. App. 439 (1995).  In 
Allen, the Court held that when of a non-service-connected 
condition is aggravated by a service-connected condition, a 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown.  

The term "disability" as used in 38 U.S.C.A. § 1110 refers 
to "any additional impairment of earning capacity resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected 
condition."  Allen at 448.  

Although the veteran has not specifically asserted that his 
right knee disability is related to service connected left 
knee disability, the Board has considered this theory of 
entitlement to service connection.  However, review of the 
record reveals that there is no medical evidence or opinion 
suggesting that the veteran's right knee disability is 
related to his service connected left knee disability.  
Rather, the November 2004 VA examiner explicitly opined that 
the right knee disability was not related to or a result of 
osteoarthritis in the left knee.  

Thus, in the absence of any medical evidence of a nexus 
between the current right knee disability and service, any 
competent evidence that a current right knee disability is 
proximately due to, or the result of, the veteran's service 
connected left knee disability, or X-ray evidence of 
arthritis within a year of separation, the claim must be 
denied on both direct and presumptive bases.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Left Knee Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995); 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

The veteran was initially granted service connection for 
residuals of shell fragment wounds to the left thigh with 
retained foreign body and subsequent resection of a false 
aneurysm and repair of AV fistula and assigned a 10 percent 
evaluation.  A December 1993 rating decision modified the 
veteran's service connected disability to include traumatic 
arthritis of the left knee.  

Treatment records from the Mississippi Sports Medicine and 
Orthopedic Center from January to September 1998 include a 
February 1998 MRI indicating an 80 percent chance of medial 
and lateral meniscus tear.  In March 1998 the veteran 
underwent a partial medial meniscectomy and articular 
cartilage shaving and debridement of the left knee.  

VA treatment records from March 1999 to April 2000 reflect 
complaints regarding and treatment for left knee pain.  At VA 
examination in May 2000 the veteran reported that he worked 
in construction as an installation installer, which involved 
extensive climbing up and down ladders, kneeling, and having 
to move in a number of different positions.  He stated that 
his left knee was injured when a grenade exploded in Vietnam, 
and that he had other shrapnel injury sites, but that his 
left knee was the main problem.  He also gave a history of 
the March 1998 left knee surgery.  He reported that he took 
pain medications and wore a knee brace at times to treat the 
left knee disability, and indicated that he had been told 
that he needed a new knee but that, because of his age, he 
was not going to have knee replacement surgery at that time.  

In regard to the left knee, the veteran complained of 
swelling and pain, at times severe.  He also stated that, at 
times, it felt like his left knee was giving way, and that he 
had difficulty bearing weight on the left leg.  He did not 
use any assistive devices for ambulation.  

On examination, the veteran walked with a limp on the left 
side.  He was able to squat one-third of the way and had 
difficulty bending the knee any further.  He could not 
maintain balance on the left lower extremity and could not 
walk on his heels and toes on the left side.  There were no 
obvious deformities noted at the knee in terms of varus or 
valgus.  There was mild effusion noted on the medial and 
inferior aspect of the patella, with an old healed surgical 
scar noted on the medial aspect of the left knee, all the way 
to the distal third of the thigh.  This scar was described as 
very wide, but nontender.  The Board notes that the veteran 
was granted service connection for scarring associated with 
the in-service shrapnel wounds in the December 1970 rating 
decision.  

Range of motion in the left knee was 8 to 95 degrees actively 
and 5 to 110 degrees passively, with marked pain.  There were 
mild crepitations during passive range of motion.  Drawer 
sign was negative.  Medial/lateral stress test was negative, 
except for some increased discomfort on the medial aspect of 
the knee.  No instability was noted and there was no atrophy 
of muscles.  

The examiner indicated that, functionally, the veteran was 
independent in activities of daily living, transfers, and 
ambulation without assistive devices.  Reports of X-rays from 
April 2000 were reviewed, which indicated degenerative 
changes of the medial and lateral compartments of the knee 
and patellofemoral joints.  The final impression was 
degenerative joint disease of the left knee, status post 
multiple surgeries with removal of meniscus in 1998.  

VA treatment records from May 2000 to May 2002 reflect 
treatment for the left knee disability.  The November 2000 X-
ray of the bilateral knees indicated moderate degenerative 
changes of the left knee with juxta-articular spurring and 
with narrowing of the medial joint space compartment.  The 
November 2001 and May 2002 X-ray reports confirm the findings 
of degenerative changes.  At treatment in November 2001 the 
veteran reported that he had discontinued his construction 
work and was managing a bar.  He reported that the longer he 
was on his feet the more severe his knee symptoms became.  At 
this treatment, the veteran's physician noted that total knee 
replacement would inevitably be needed, probably sooner than 
later.  

At treatment in May 2002 the veteran reported that he had 
experienced chronic bilateral knee pain for the past 20 
years, with the left knee more symptomatic than the right.  
He reported using Naprosyn, a medial unloading brace, and 
isometric knee exercises to help with his left knee pain.  He 
stated that he was able to walk a mile, stand all day, and 
had no sleep difficulties.  He indicated that he continued to 
be employed as a bar manager.  Examination revealed a slight 
antalgic gait, with range of motion from 0 to 100 degrees, 
with slight bilateral crepitus, no effusion, and good 
stability.  The impression was chronic pain, bilateral knees, 
and degenerative joint disease of the left knee.  

At VA examination in November 2004 the veteran described pain 
in the left knee when he first got up in the morning and 
stated that the knee was stiff after rest.  He described 
intermittent swelling and reported taking Naprosyn twice a 
day and using a medial weight sparing brace when doing 
prolonged walking.  He indicated that neither knee interfered 
with his work as bar manager and he could perform the 
activities of daily living.  

The veteran walked with a left antalgic knee limp lacking the 
last 15 degrees of extension, and there was a trace of varus 
in the left knee when standing.  He lacked the last 15 
degrees of extension, and had flexion to 120 degrees with 
pain at the extremes of flexion.  Repetitive motion did not 
change his range or symptoms.  There was mild swelling of the 
left knee but no detectable effusion.  

The quadriceps of both thighs appeared to be the same size 
and the examiner could not detect any retropatellar 
crepitation or patellar instability.  The left knee was 
tender over the medial joint line and the collateral 
ligaments were stable to varus and valgus stress in 15 and 30 
degrees of flexion.  Anterior drawer, posterior drawer, and 
Lachman's tests were negative.  

X-ray of the left knee revealed marked narrowing of the 
articular cartilage in the medial compartment with 
subchondral sclerosis and generalized osteophyte formation.  
The impression was moderately severe osteoarthritis, left 
knee.  The examiner indicated that he could not detect any 
objective evidence of weakness, incoordination, fatigability, 
or loss of motion.  He indicated that loss of motion was the 
result of the scarring and osteoarthritis in the left knee.  
He stated that he was unable to estimate the range of motion, 
amount of pain, or functional capacity during a flare-up 
without resorting to mere speculation.  

Analysis

The veteran's left knee disability is currently evaluated at 
20 percent disabling under Diagnostic Code 5010-5261.  
Diagnostic Code 5010 evaluates arthritis due to trauma and 
states that such arthritis should be rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003. 

As such, the veteran's left knee disability has been 
evaluated under Diagnostic Code 5261 on the basis of 
limitation of extension of the leg.  This diagnostic code 
provides a 20 percent evaluation for extension limited to 15 
degrees.  Higher evaluations of 30, 40, and 50 percent are 
warranted for extension limited to 20, 30, and 45 degrees, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Even considering the DeLuca factors, the veteran has not had 
the equivalent of extension limited to 20 degrees as required 
for a higher evaluation under Diagnostic Code 5261.  In this 
regard, the most recent medical evidence demonstrates left 
leg extension limited to 15 degrees, however, the examiner 
specifically noted that the veteran did not have objective 
evidence of weakness, incoordination, or fatigability, and 
that he could not estimate the range of motion, amount of 
pain, or functional capacity during a flare-up without 
resorting to speculation.  Furthermore, while the November 
2004 VA examiner noted pain at the extremes of flexion, he 
did not indicate pain at the extremes of extension.  Thus, 
entitlement to an evaluation in excess of 20 percent on the 
basis of functional impairment is not warranted.  38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5261.  

An evaluation in excess of 20 percent is available under 
Diagnostic Code 5260, for limitation of flexion of the leg.  
A higher evaluation under this diagnostic code requires 
flexion limited to 15 degrees.  At the May 2000 VA 
examination the veteran had flexion to 95 degrees and the 
most recent VA examination indicated flexion to 120 degrees 
with pain at the extremes.  Thus, the evidence does not 
demonstrate flexion limited to 15 degrees as required for a 
higher evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  

The Board has considered entitlement to separate ratings for 
limitation of flexion and extension under Diagnostic Codes 
5260 and 5261, however, the medical findings have not shown 
flexion limited to 45 degrees, as required for a 10 percent 
evaluation under Diagnostic Code 5260.  Although the most 
recent VA examination noted pain at the extremes of flexion, 
he also indicated no objective evidence of weakness, 
incoordination, fatigability, or loss of motion.  The Board 
finds that limitation of flexion of the left knee does not 
approximate the criteria required for a noncompensable 
evaluation, and, as such, the veteran is not entitled to 
separate evaluations under both Diagnostic Codes 5260 and 
5261.  VAOPGCPREC 9-2004.  

Despite the fact that the veteran has not demonstrated 
limitation of flexion to a compensable degree as required for 
a separate evaluation under Diagnostic Code 5260, the 
November 2004 VA examination noted pain at the extremes of 
flexion, which was limited to 120 degrees.  Therefore, 
resolving all doubt in favor of the veteran, the Board finds 
that a separate 10 percent evaluation is warranted for 
painful arthritis.  38 C.F.R. § 4.59, VAOPGCPREC 9-98 (1998).  

An evaluation in excess of 20 percent is available under 
Diagnostic Code 5256, for ankylosis of the knee.  Ankylosis 
is "immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet App 
524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY 
(28TH Ed. 1994) at 86.).  The veteran has significant motion, 
and thus, ankylosis has not been shown.  Thus, a higher 
evaluation under this diagnostic code  is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.   

Evaluations in excess of 20 percent are also available under 
the diagnostic codes evaluating recurrent subluxation or 
lateral instability of the knee, malunion of the tibia and 
fibula with marked knee or ankle disability, or nonunion of 
the tibia and fibula with loose motion requiring a brace.  
However, the medical evidence has consistently described the 
left knee as stable, and there has been no evidence of 
malunion or nonunion of the tibia and fibula.  Therefore, a 
higher evaluation under these diagnostic codes is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5262.  

Diagnostic Code 5259 provides a 10 percent evaluation for 
symptomatic removal of semilunar cartilage.  The evidence 
shows that the veteran underwent a meniscectomy of his left 
knee in 1998 and still has symptomatology associated with 
meniscal problems in his left knee.  At the veteran's May 
2000 VA examination, his McMurray's test (a test associated 
with determining whether a meniscus is torn) was painful, and 
x-rays from November 2004 showed that there was marked 
narrowing of the articular cartilage.  The veteran has 
consistently described pain in his left knee.  In particular, 
at the veteran's November 2004 VA examination, he described 
pain and swelling in his left knee, and indicated that he 
took Naprosyn twice a day for his knee.  

Thus, based on these findings, the Board finds that the 
veteran is entitled to a separate 10 percent rating for 
residuals of the left knee meniscectomy.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  The veteran is not entitled to a 
separate 20 percent rating under Diagnostic Code 5258 for 
dislocated cartilage as the evidence does not show that the 
veteran has effusion into the joint.  At the veteran's 
November 2004 VA examination, the examiner stated that there 
was no detectable effusion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran reported at the November 2004 VA examination that 
neither knee interfered with his work as a bar manager, 
therefore, marked interference in employment has not been 
shown.  Additionally, the left knee disability has not 
required any periods of hospitalization since March 1998.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).  

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against the grant of an 
evaluation in excess of 20 percent for limitation of 
extension of the left knee.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 
4.21.  However, as noted above, separate 10 percent 
evaluations are warranted for arthritis with painful 
limitation of flexion and symptoms following the March 1998 
meniscectomy.  










							(CONTINUED ON NEXT PAGE
ORDER

Entitlement to service connection for a right knee disability 
is denied.  

Entitlement to an increased evaluation for a limitation of 
extension of the left knee, currently evaluated as 20 percent 
disabling, is denied.  

Entitlement to a 10 percent evaluation for painful limitation 
of left knee flexion is granted.

Entitlement to a 10 percent evaluation for residuals of left 
knee meniscectomy is granted.    


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


